Citation Nr: 1001127	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
shin splint for the time period prior to June 1, 2009.

2.  Entitlement to an initial rating greater than 10 percent 
for right shin splint with chondromalacia for the time period 
since June 1, 2009.

3.  Entitlement to an initial compensable rating for left 
shin splint for the time period prior to June 1, 2009.

4.  Entitlement to an initial rating greater than 10 percent 
for left shin splint with chondromalacia for the time period 
since June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to January 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO granted 
service connection for right and left shin splints, and 
assigned noncompensable disability ratings effective to the 
date of the Veteran's discharge from active service.

In April 2009, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.

In a rating decision dated July 2009, the RO granted service 
connection for chondromalacia of the right and left knees.  
The RO deemed the shin splint and chondromalacia findings as 
part of a single disease entity, and assigned separate 10 
percent ratings for right and left shin splint with 
chondromalacia effective June 1, 2009.  The Board has 
rephrased the issues on the title page to reflect that staged 
ratings have been assigned in this case.


FINDINGS OF FACT

1.  For the time period prior to June 1, 2009, the Veteran's 
right shin splint was manifested by pain and fatigue on use, 
but was not shown to involve limitation of motion of any 
joint, arthritis of any joint or more than slight muscle 
impairment of Muscle Group (MG) XII.

2.  For the time period since June 1, 2009, the Veteran's 
right shin splint with chondromalacia disability has been 
productive of painful knee motion, limitation of knee motion 
no less than 0 degrees of extension and flexion to 132 
degrees even with consideration of pain, no knee instability 
and no more than slight muscle impairment of MG XII.

3.  For the time period prior to June 1, 2009, the Veteran's 
left shin splint was manifested by pain and fatigue on use, 
but was not shown to involve limitation of motion of any 
joint, arthritis of any joint or more than slight muscle 
impairment of MG XII.

4.  For the time period since June 1, 2009, the Veteran's 
left shin splint with chondromalacia disability has been 
productive of painful knee motion, limitation of knee motion 
no less than 0 degrees of extension and flexion to 132 
degrees even with consideration of pain, no knee instability 
and no more than slight muscle impairment of MG XII.


CONCLUSIONS OF LAW

1.  For the time period prior to June 1, 2009, the criteria 
for a compensable initial evaluation for right shin splint 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.31, 
4.56, 4.71a, 4.73, Diagnostic Codes (DCs) 5003, 5010, 5022, 
5256-63, 5312 (2009).

2.  For the time period since June 1, 2009, the criteria for 
an initial rating greater than 10 percent for right knee shin 
splint with chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-14, 4.20, 4.27, 
4.31, 4.40, 4.45, 4.31, 4.56, 4.71a, 4.73, DCs 5003, 5010, 
5022, 5256-63, 5312 (2009).

3.  For the time period prior to June 1, 2009, the criteria 
for a compensable initial evaluation for left shin splint 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-14, 4.20, 4.27, 4.31, 4.40, 4.45, 4.31, 
4.56, 4.71a, 4.73, DCs 5003, 5010, 5022, 5256-63, 5312 
(2009).

4.  For the time period since June 1, 2009, the criteria for 
an initial rating greater than 10 percent for left knee shin 
splint with chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-14, 4.27, 4.31, 
4.40, 4.45, 4.31, 4.56, 4.71a, 4.73, DCs 5003, 5010, 5022, 
5256-63, 5312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Shin splints and chondromalacia are not listed as specific 
disabilities under VA's Rating Schedule.  Where VA's Rating 
Schedule does not list a specific disability, the disability 
is rated under criteria where the functions affected, 
anatomical localization, and symptomatology are analogous.  
38 C.F.R. § 4.20.

DC 5022 evaluates periostitis, which is to be rated on the 
basis of limitation of motion of the affected parts as 
degenerative arthritis, under DC 5003.  Periostitis is 
defined as an inflammation of the periosteum which, in turn, 
is defined as a specialized connective tissue covering all 
bones of the body.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1262 (28th ed. 1994). 

"Shin splints" is a term referring to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  See STEDMAN'S 
MEDICAL DICTIONARY 1630 (27th ed. 2000).

Chondromalacia is defined as the softening of articular 
cartilage, most frequently in the patella.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 321 (28th ed. 1994).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  In 
every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The DC's that focus on limitation of motion of the knee are 
DC's 5260 and 5261.  Under DC 5260, a noncompensable rating 
will be assigned for limitation of flexion of the leg to 
60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 
38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The Board notes that bone scans performed in service 
demonstrated abnormalities of the tibias.  DC 5262 addresses 
disorders of the tibia and fibula.  Under that code, where 
there is impairment of the tibia and fibula with malunion and 
with slight knee or ankle disability, a 10 percent rating is 
warranted.  With malunion and with moderate knee or ankle 
disability, a 20 percent rating is assigned but with marked 
knee or ankle disability a 30 percent rating is assigned.  
When manifested by nonunion with loose motion, requiring a 
brace, a 40 percent rating is assigned.

The Board further notes that the June 2009 VA examiner found 
that the Veteran's anterior tibialis muscles were painful on 
palpation.  The criteria of DC 5312 evaluate disabilities of 
MG XII, to include the tibialis anterior.  The affected 
functions are dorsiflexion, extension of the toes, and 
stabilization of the arch.  Under DC 5312, a noncompensable 
rating is assigned for a slight disability, a 10 percent 
rating is assigned for a moderate disability, a 20 percent 
rating is assigned for a moderately-severe disability, and a 
30 percent evaluation is assigned in severe cases.  38 C.F.R. 
§ 4.73, DC 5312.

The criteria for the rating of muscle injuries are set forth 
in 38 C.F.R. § 4.56.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

For purpose of the present case, the criteria of slight 
muscle impairment involve having no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
with objective findings of no evidence of fascial defect, 
atrophy, or impaired tonus.

The criteria for moderate muscle disability is a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle injury as defined in paragraph (c), 
particularly lowered threshold of fatigue after average use, 
affecting of particular functions controlled by the injured 
muscles.  Objective findings include some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran's service treatment records (STRs) 
reflect her treatment for leg pain on use.  A bone scan 
conducted in November 1998 demonstrated mildly increased 
uptake along the posteromedial aspect of the bilateral entire 
tibiae consistent with shin splints.  A bone scan conducted 
in August 2002 resulted in impressions of stress-induced 
periosteal reaction of the tibias, and mild stress fracture 
of the right mid tibia.  In November 2002, it was noted that 
the Veteran's symptoms resolved after extensive profiling but 
reoccurred within one week of return to full activity.  She 
was last treated in September 2003, reporting that her shins 
swelled and became hot to touch with a recent resumption of 
running.

In a rating decision dated December 2004, the RO granted 
service connection for bilateral shin splints and assigned 
noncompensable ratings under DC 5022.

On VA Compensation and Pension (C&P) examination in March 
2004, the Veteran described a history of bilateral shin 
splints during advanced infantry training (AIT), but denied 
chronic symptoms.  She described becoming symptomatic with 
running or long distance walking.  With her daily activities, 
she was entirely asymptomatic, providing evidence against her 
claims.  She worked full-time as a supply clerk.  

Physical examination at that time reflected normal motor and 
sensory examinations.  There was no tenderness to palpation 
over either tibia.  No edema was found.  The examiner 
diagnosed a history of bilateral shin splints, currently 
asymptomatic, providing more evidence against these claims.

In a VA Form 9 filing received in July 2005, the Veteran 
described throbbing of her shins on use, particularly with 
walking, stairs and prolonged standing.  She reported having 
to sit and rest to alleviate her symptoms.

Thereafter, a September 2005 VA clinical record noted the 
Veteran's complaint of having bilateral shin splints.  
However, it was reported that the Veteran was currently 
asymptomatic.  Examination at that time showed no edema or 
swelling of the lower extremities.  Otherwise, there are no 
post-service clinical records of treatment for right or left 
shin splint.

The Veteran underwent additional VA C&P examination in June 
2009, the Veteran reported an increased severity of shin 
splint symptoms since her last VA examination.  In this 
respect, the Veteran described increased weakness with 
difficulty standing more than 10 minutes or climbing stairs.  
She described an increased frequency, duration and intensity 
of pain flares but denied constant pain.  The Veteran further 
reported an increased grinding sensation with feeling of 
instability and swelling in both knees, right greater than 
left.  She denied locking episodes.  She had been prescribed 
Tylenol 500 mg. by a private physician.  The Veteran was 
employed as a production control specialist, and her symptoms 
interfered activities such as lifting, climbing and 
concentration.  The Veteran's symptoms also interfered with 
activities of daily living such as sleep and performing 
chores that involved stair climbing.  She used handrails with 
poor response.

On examination at this time, the Veteran had bilateral knee 
extension to neutral with pain.  Flexion was to 132 degrees 
actively and passively with pain.  The examiner stated that 
range of motion of the knees was not additionally limited 
following repetitive use.  The knees were stable with 
Lachman's, drawer and varus/valgus stressing.  There was 
grade 2 crepitus bilaterally that was moderate.  There was 
also palpable pain over the proximal anterior tibialis 
muscles.  X-ray examinations of the knees, tibulas and 
fibulas were negative, providing some evidence against these 
claims.  

The examiner diagnosed bilateral moderate chondromalacia of 
the knees related to shin splints, and chronic shin splints 
of the anterior tibialis muscles.

For the time period prior to June 1, 2009, the Board finds 
that the criteria for an initial compensable rating for right 
and left shin splints were not met for any period of time.  
In this respect, the Veteran's right and left shin splints 
were manifested by pain and fatigue on use, but were not 
shown to involve limitation of motion of any joint, arthritis 
of any joint or more than slight muscle impairment of MG XII.

For example, the STRs, the March 2004 VA C&P examination 
report and VA clinical records provide strong evidence 
against these claims.  The Veteran credibly describes right 
and left splints manifested by pain and fatigue on use.  
However, the Veteran also described her disorder as being 
asymptomatic with her activities of daily living on VA C&P 
examination in March 2004.  Her shin splints were described 
as asymptomatic during a clinical evaluation in September 
2005.  The VA C&P examination in March 2004 demonstrated no 
motor or sensory abnormalities or tenderness over the tibias.  
The X-ray examinations performed in 2009 showed no malunion 
or non-union of the tibia or fibula.

For the time period prior to June 1, 2009, the Board has 
considered whether a compensable disability evaluation could 
be based upon impairment of MG XII, as the subsequent June 
2009 VA C&P examination demonstrated pain upon palpation of 
the anterior tibialis muscles.  The Board has also considered 
whether a compensable disability evaluation could be based on 
functional loss of a joint due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Veteran credibly described a throbbing sensation in her 
shin splints when performing activities such as prolonged 
standing or walking, running and ambulating stairs.  She 
stated that she had to sit and rest her legs to relieve her 
symptoms.  

However, the record was devoid of any current findings of 
joint pain supported by adequate pathology or visible 
behavior of the Veteran when undertaking motion.  Notably, 
the Veteran described symptomatic shin splints in a statement 
received in July 2005 and during a VA clinical visitation in 
September 2005.  However, the September 2005 VA clinical 
record indicated that the Veteran's bilateral shin splints 
were asymptomatic.  There was no report of any symptomatology 
involving either knee, including symptoms such as grinding 
sensation with feeling of instability and swelling.

Furthermore, there was no report of any symptomatology 
involving the functions affected by MG XII, such as 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  There was no also objective evidence of fascial 
defect, atrophy, impaired tonus, loss of power or lowered 
threshold of fatigue involving MG XII.

Quite simply, the lay and medical evidence prior to June 1, 
2009 did not show more than slight disability of MG XII or 
any limitation of joint functioning due to pain, fatigue, 
weakness, or lack of endurance.  Clearly, the medical 
evidence did not show that the Veteran's shin splints 
involved any limitation of motion of any affected part, 
including the knees and feet.  See generally 38 C.F.R. 
§ 4.71a, DC's 5260, 5261.  The lay evidence regarding these 
issues were inconsistent and do not contain any specific 
allegations which would support a compensable rating under 
DC's 5260, 5261 or 5312 in the absence of any objective 
findings.

The VA C&P examination on June 1, 2009 first reflected the 
Veteran's complaints of bilateral knee symptoms of grinding 
sensation with feeling of instability and swelling.  The RO 
assigned separate 10 percent ratings for right and left knee 
shin splints with chondromalacia under DC 5099-5010.  See 
38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may 
be read to indicate that the Veteran's bilateral shin splint 
and knee disabilities are now rated as analogous to traumatic 
arthritis with painful but noncompensable limitation of 
motion under DC 5010.

In this regard, it is important to note that the Veteran does 
not have arthritis. 

The Board recognizes the evidentiary value of lay statements, 
and whether such statements may be used to assign a 
compensable rating for the right and/or left lower extremity 
disabilities prior to June 1, 2009.  The Veteran is clearly 
competent to describe symptoms such as symptomatic shin 
splints and bilateral knee symptoms such as grinding 
sensation with feeling of instability and swelling.  

However, on the VA C&P examination in June 2009, the Veteran 
described the bilateral knee symptoms as new symptoms ("She 
now states") and overall described her symptoms as having 
increased since the March 2004 VA C&P examination.  The 
Veteran did not describe when such symptoms first presented, 
and they clearly were not reported prior to June 1, 2009.

As noted in the Board's April 2009 remand, the RO undertook 
considerable effort to schedule the Veteran for additional VA 
examination after her July 2005 report of increased severity 
of bilateral shin splint symptoms.  As noted above, the 
September 2005 VA clinical record indicated that the 
bilateral shin splints were asymptomatic, which is 
inconsistent with a finding of a chronic increased severity 
of symptoms.

The Veteran failed to report to the scheduled VA examination, 
the notice of which was sent to her last known address of 
record.  Thereafter, the RO could not ascertain the Veteran's 
whereabouts.  VA did not become aware of an alternative 
address of record until January 2009, and this case was 
remanded to afford the Veteran additional VA C&P examination.

The case at hand is an original compensation claim.  See Turk 
v. Peake, 21 Vet. App. 565, 569 (2008).  When a claimant 
fails, without good cause, to report for a VA examination in 
conjunction with an original claim for disability 
compensation benefits, VA must decide the claim based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).

It is also a well-settled principle that VA's duty to assist 
is not always a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  One duty of a claimant is to advise VA 
of his or her current whereabouts.  Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As stated in Hyson, there is no burden on 
the part of VA to turn up heaven and earth to find a 
claimant, and the duty to assist is satisfied when VA has 
investigated all possible and plausible addresses in an 
attempt to locate a claimant at potential known alternate 
addresses.

The Board can not delay the adjudication of a Veteran's case 
indefinitely or remand a case to the RO repeatedly.  At some 
point, the case must be adjudicated.  Accordingly, the Board 
must decide this case based upon the evidence of record.  
This record fails to include any medical evidence, or any 
specific lay evidence, which could support a compensable 
rating for the Veteran's bilateral shin splint disabilities 
for the time period prior to June 1, 2009.  As reflected 
below, the subsequently obtained evidence does not 
demonstrate current disability of MGs XII which is more than 
slight in degree.  For these reasons, the Veteran's shin 
splint disabilities are properly evaluated as noncompensable 
prior to June 1, 2009.

The Board next finds that initial ratings greater than 10 
percent are not warranted for the Veteran's bilateral shin 
splint and chondromalacia disabilities for any time since 
June 1, 2009.  The Board notes that the lay and medical 
evidence demonstrates that, since June 1, 2009, the Veteran's 
bilateral shin splint with chondromalacia disabilities have 
been productive of painful knee motion, limitation of knee 
motion no less than 0 degrees of extension and flexion to 132 
degrees even with consideration of pain, no instability and 
no more than slight muscle impairment of MG XII.

The only relevant and favorable medical evidence consists of 
the June 1, 2009 VA C&P examination which demonstrated 
bilateral knee extension to 0 degrees and flexion to 132 
degrees with pain.  There are no clinical records disclosing 
any range of motion findings for either knee.

Overall, this evidence provides highly probative evidence 
against a rating in excess of 10 percent for either knee 
based upon limitation of motion under DC's 5260 and/or 5261, 
showing bilateral knee range of motion no worse than 0 to 132 
degrees.

The Board acknowledges the Veteran's report of bilateral knee 
pain and grinding sensation with feeling of instability and 
swelling.  She also demonstrates palpable pain over the 
anterior tibialis muscles.  In this case, the RO has assigned 
initial 10 percent rating for each knee by analogy to 
traumatic arthritis with noncompensable limitation of motion.  
Notably, the medical evidence above shows that the Veteran 
does not meet the criteria for even noncompensable limitation 
of motion for either knee under DC's 5260 (flexion limited to 
60 degrees) or 5261 (extension limited to 5 degrees), so that 
the criteria for a 10 percent rating under the criteria for 
evaluating arthritis have not been technically met.

It is important for the Veteran to understand that the 10 
percent ratings assigned are based entirely on her symptoms 
of functional limitations caused by her bilateral knee and 
shin splint disabilities.  Without considering this 
symptomatology (i.e., her pain), the 10 percent evaluations 
could not be justified.  The Board further notes that the 
June 2009 VA examiner specifically found no evidence of 
additional motion loss with repetitive testing.  Simply 
stated, the Veteran's functional impairment on use of her 
right and left shins and knees do not limit her range of 
motion to a point where a higher evaluation would be 
warranted for the time period since June 1, 2009.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202 (1995).

Turning to the question of instability, the Board notes that 
the Veteran described a bilateral knee instability sensation 
on VA C&P examination in June 2009.  However, physical 
examination indicated that there was no evidence of 
instability of either knee on examination.  The clinical 
record discloses no findings of instability or recurrent 
subluxation of either knee.  

The Board finds that the VA examiner's finding of no 
instability holds significantly greater probative value than 
the Veteran's lay description of symptomatology, as the VA 
examiner possesses greater expertise and experience in 
evaluating whether there is actual instability of either 
knee.  Therefore, the more probative medical evidence is 
against consideration of a separate compensable evaluation 
for either knee under DC 5257 for any time during the appeal 
period.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There is no 
competent evidence of ankylosis, impairment of the tibia and 
fibula by malunion or nonunion, genu recurvatum, or history 
of removal of semilunar cartilage.  As such, the criteria of 
DC's 5256, 5258, 5259, 5262 and 5263 do not apply.

Again, the Board acknowledges the Veteran's report of pain 
and fatigue on use related to her shin splints, which is the 
basis for the 10 percent evaluations.  The Veteran has not 
reported, and the evidence does not show, that the Veteran's 
functions in dorsiflexion, extension of the toes and 
stabilization of the arch have been affected by her anterior 
tibialis muscles.  The objective evidence is limited to pain 
on palpation of the anterior tibialis muscles absent evidence 
of fascial defect, atrophy, impaired tonus, loss of power or 
lowered threshold of fatigue.

Overall, the lay and medical evidence demonstrates that the 
Veteran manifests no more than slight disability of MG XII 
for each extremity which, pursuant to DC 5312, warrants a 
noncompensable disability evaluation.

Thus, the preponderance of the evidence is against a finding 
that the Veteran's bilateral shin splint and chondromalacia 
disabilities warrant initial compensable ratings prior to 
June 1, 2009, or ratings in excess of 10 percent since June 
1, 2009, under the multiple diagnostic codes considered in 
this case.  In reaching this conclusion, the Board has 
considered the Veteran's descriptions of symptomatology.  
However, the Veteran's description of symptomatology has been 
inconsistent.  In any event, the findings reported by 
competent VA examiners greatly outweigh her contentions.  As 
the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) 
(benefit of doubt rule does not apply when preponderance of 
evidence is against claim).

Finally, the Board is aware of the Veteran's complaints as to 
the effects of her service-connected disabilities have on her 
activities of work and daily living.  She reports that she 
must sit and rest when her shin splints are symptomatic.  She 
also reports bilateral knee pain with sensations of grinding, 
instability and swelling.  The applicable diagnostic criteria 
address many of these symptoms and/or the effects such 
symptoms result on functioning of the joints and MGs XII.  In 
the Board's opinion, the Veteran does not manifest any 
unusual symptoms or aspects of disability not contemplated in 
the schedular ratings assigned.

As the assigned schedular evaluations are deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, 28 Vet. App. 128 (2008).

Nonetheless, a March 2006 RO letter reflects that the Veteran 
was advised of the criteria for establishing a disability 
rating and effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter advised the 
Veteran that her disability ratings were determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  She was informed that 
evidence considered in determining the disability ratings 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, she had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; or statements 
discussing her disability symptoms from people who have 
witnessed how they affected her. 

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  The Veteran has 
submitted statements to the record, by written statements and 
orally to VA examiners, regarding the nature, severity and 
duration of her symptoms.  The Veteran and her representative 
have not argued any prejudicial error regarding VCAA notice 
deficiencies on her downstream initial rating claims.  
Accordingly, the Board finds that adjudication of the claims 
at this time would not be prejudicial to the Veteran.  Any 
potential timing deficiencies were cured with readjudication 
of the claims in the October 2009 supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in the development of her 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and VA clinical records.  In July 2009, the RO notified the 
Veteran of the potential relevance of private treatment 
records.  At that time, the Veteran was advised to submit 
those records to the RO or, alternatively, to complete and 
return an attached VA Form 21-4142 (Authorization and Consent 
to Release Information) which would allow the RO to obtain 
those records on her behalf.  The Veteran did not respond to 
the RO's July 2009 letter and no further assistance is 
warranted on this matter.  See Wood, 1 Vet. App. at 193 
(claimant cannot wait passively for VA assistance in 
circumstances where claimant may or should have information 
in obtaining the putative evidence).

The Veteran was afforded VA examinations to evaluate the 
nature and severity of her disabilities in March 2004 and 
June 2009.  Since the last VA examination, there is no lay or 
medical evidence suggesting an increased severity of 
disability.  As such, additional examination is not 
warranted. VAOPGCPREC 11-95 (Apr. 7, 1995).

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that can be obtained absent the 
Veteran's cooperation.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

For the time period prior to June 1, 2009, the claim 
entitlement to an initial compensable rating for right shin 
splint is denied.

For the time period prior to June 1, 2009, the claim of 
entitlement to an initial rating greater than 10 percent for 
right shin splint with chondromalacia is denied.

For the time period prior to June 1, 2009, the claim 
entitlement to an initial compensable rating for left shin 
splint is denied.

For the time period prior to June 1, 2009, the claim of 
entitlement to an initial rating greater than 10 percent for 
left shin splint with chondromalacia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


